DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-3, 6-14, 16-22, 45-47, 51-52, 54-55, and 57-58 are pending and examined in the instant Office action.

Information Disclosure Statement
	The IDSs submitted have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, 12, 14, 16-17, 21-22, 45, 47, 52, and 54-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-3, 6-9, 12, 14, 16-17, and 21-22 are directed to methods, and claims 45, 47, 52, and 54-55 is directed to a systems comprising a processor.  The claims are drawn to calculating a risk for in vitro biological samples is routine and conventional in the prior art.
	Claims 10-11, 13, 18-20, 46, 51, and 57-58 are NOT rejected under this statute because using NMR to measure GlycA is not routine and conventional in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

35 U.S.C. 103 Rejection #1:
Claims 1, 6, 9, 14, 16, 45, 52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barzilai [US Patent 7,491,543 B2; on IDS] in view of McKenna et al.  [WO 2011/059720 A2; on IDS].
Claim 1 is drawn to a method of evaluating a subject’s risk of developing type 2 diabetes.  The method comprises programmatically calculating a diabetes risk index score of a subject using at least one defined mathematical model that includes at least one lipoprotein content, at least one branched chain amino acid, and at least one inflammatory biomarker obtained from at least one in vitro biosample of the subject.
Claim 45 is drawn to similar subject matter as claim 1 except claim 45 is drawn to a system comprising an NMR spectrometer and a processor.
The document of Barzilai is drawn to using biomarkers such as lipoproteins to assess likelihood and longevity of diseases [title].  Column 1, lines 28-40 and column 4, lines 7-23 of Barzilai teach that one of the applicable diseases is type 2 diabetes.  The statistical analyses (i.e. mathematical modeling) that result in disease likelihoods (i.e. risk scores) in the figures involve lipoproteins (e.g. HDL and LDL).  Column 7, lines 22-
Barzilai does not teach that the mathematical model includes an inflammatory biomarker.
The document of McKenna et al. studies a method for determining risk of diabetes [title].  The abstract of McKenna et al. teaches measuring the inflammatory biomarker of CRP.  The equation on pages 1-2 of McKenna et al. teaches a mathematical model for calculating diabetes risk.

With regard to claim 6, column 7, lines 22-33 of Barzilai suggests measurement of valine.

With regard to claim 9, the abstract of Barzilai teaches analysis of plasma.

With regard to claims 14, 16, and 54, Tables 1 and 9 in columns 43-49 of Barzilai teach size and particle number for VLDL and HDL.  Figures 2 and 3A illustrate the HDL particle data from which the ratio of medium HDL-P to total HDL-P is deducible.

With regard to claim 52, Tables 1 and 9 in columns 43-49 of Barzilai teach size and particle number for VLDL and HDL.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the correlation of lipoprotein levels and valine with type 2 diabetes as in Barzilai by use of the correlation between the inflammatory biomarker of CRP with type 2 diabetes of McKenna et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, the correlation between CRP and diabetes is an alternative to the correlations between lipoprotein and/or valine and diabetes.  There would have been a reasonable expectation of success in combining Barzilai and McKenna et al. because both studies analogously pertain to mathematically modelling risk factors of diabetes to the development of diabetes.

35 U.S.C. 103 Rejection #2:
Claims 3, 7-8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barzilai in view of McKenna et al. as applied to claims 1, 6, 9, 14, 16, 45, 52, and 54 above in further view of Wang et al. [Nature Medicine, volume 17, published 20 March 2011, pages 448-453 with supplemental page; on IDS]. 
Claims 3, 7-8, and 12 further limit the modeling to be associated with fasting and non-fasting levels of glucose and analyze data in the form of quintiles.
Barzilai and McKenna et al. make obvious calculating diabetes risks in subjects based on lipoproteins, branched chain amino acids, and inflammatory biomarkers, as discussed above.  Tables 1 and 9 in columns 43-49 of Barzilai teach size and particle number for VLDL and HDL.

The document of Wang et al. studies metabolite profiles and the risk of developing diabetes [title].  The introduction on page 448 of Wang et al. teaches that the diabetes studied is in type 2 diabetes.  The final page of Wang et al. teaches that one of the two studies occurred during a 4 year window and the second study occurred during a 5 year window.  Table 1 on page 449 of Wang et al. lists the glucose levels of the cohorts of patients in each study when both fasting and not fasting.  The fasting glucose levels are between 90-110 mg/dL.  It is interpreted that prediabetes occurs prior to the onset of diabetes.  Table 2 of Wang et al. is interpreted to be a graph showing a range of risk of diabetes of analyzed over a fixed year window plotted as amino acid concentrations amino acids adjusted by glucose levels as a quartile listing (“plot”).  Higher values in the higher quartiles in Table 2 of Wang et al. are associated with increased risks for diabetes; the highest quartile is within the top two quintiles of data.  
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the correlation of lipoprotein levels and valine with type 2 diabetes as in Barzilai and the correlation between the inflammatory biomarker of CRP with type 2 diabetes of McKenna et al. by use of the quartile and fasting versus non-fasting analyses of Wang et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, the quartile and fasting versus non-fasting analyses of Wang et al. are alternative statistical analyses of diabetes risk than the correlations of Barzilai and McKenna et al.  There would have been a reasonable expectation of success in combining Barzilai, McKenna et al., and Wang et .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
Claims 1-3, 6-14, 16-22, 45-46, 47, 51-52, and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-13, 22, 7, 16-17, 21, 23, 15, 18, 40, 46, 41, 33, 45, 24, and 47, respectively, of U.S. Patent No. 9,361,429 B2 [on IDS].  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims use mathematical models to calculate risks for type 2 diabetes and/or prediabetes.  While the claims of ‘429 recite limitations in addition to the limitations of the instantly rejected claims, the claims of ‘429 anticipate the instantly rejected claims.

Double Patenting Rejection #2:
s 1-3, 6, 9-11, 14, 16-20, 45, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, and 14-20, respectively, of U.S. Patent No. 10,388,414 B2 [on IDS].  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims use mathematical models to calculate risks for type 2 diabetes and/or prediabetes.  While the claims of ‘414 recite limitations in addition to the limitations of the instantly rejected claims, the claims of ‘414 anticipate the instantly rejected claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.  
Related Prior Art
The document of Jeyarajah et al. [Clin. Lab. Med, volume 26, 2006, pages 847-807; on IDS] teaches lipoprotein analysis by NMR [title].  Figure 1 of Jeyarajah et al. illustrates the NMR spectrum of blood plasma.  Figure 2 of Jeyarajah et al. illustrates particle size distributions of LDL and HDL after deconvolution of the first NMR spectra.  Table 1 of Jeyarajah et al. lists the particle size distribution of VLDL, LDL, and HDL.  Jeyarajah et al. does not teach GlycA.

Conclusion
No claim is allowed.
Claims 10-11, 13, 17-20, 46 and 51 are free of the prior art because the claims require measuring or using GlycA.
Claims 2, 22, and 47 are free of the prior art because the claims reciter different mathematical models for statin versus non-statin therapy.
Claims 17 and 55 are free of the prior art because the prior art does not teach the equations recited in the claims.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.


/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	13 March 2022